DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with AMIR BEHNIA on 2/11/2022.


In the claims, the following claims have been amended as follows:

10. The method according to claim 1, wherein the thermally-conductive paste comprises a thermosetting resin 

18. The spacecraft wall according to claim 11, wherein the thermally-conductive paste comprises a thermosetting resin 

Allowable Subject Matter
Claim 1-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of “a) arranging at least one capillary heat pipe on at least a portion of the panel; b) attaching female attachment bodies to the panel, the female attachment bodies protruding from said at least one capillary heat pipe; c) placing a thermally-conductive and self-curing paste on at least a portion of the at least one capillary heat pipe or on at least one heat-emitting device, d) placing the at least one heat-emitting device on the thermally-conductive and self- curing paste and on the female attachment bodies, said heat-emitting device bearing against the female attachment bodies, said heat-emitting device is in direct contact with the female attachment bodies, and e) attaching the heat-emitting device and said at least one capillary heat pipe to the panel by attaching male attachment members to the female attachment bodies.”
None of the prior art discloses the above limitations including those of attaching female bodies to the panel, these attachment bodies extending above the panel. Using thermal paste between the heat pipe and a heat emitting device. Attaching the heat emitting device to the panel by attaching male attachment devices to the female. It would not be obvious to combined prior art references to achieve the claimed limitations as there is no teaching to combine and doing so would involve hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642